People v Curry (2016 NY Slip Op 03272)





People v Curry


2016 NY Slip Op 03272


Decided on April 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2016

Tom, J.P., Mazzarelli, Friedman, Richter, Kahn, JJ.


995 1404/13

[*1]The People of the State of New York, Respondent,
vSidney Curry, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Anita Aboagye-Agyeman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alice Wiseman of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered October 22, 2013, convicting defendant of conspiracy in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 4 to 12 years and 6 years, respectively, unanimously affirmed.
The record does not support defendant's contention that the court failed to consider youthful offender treatment. On the contrary, "the sentencing court did, indeed, consider defendant's youthful offender status upon his request" (People v Pacherille, 25 NY3d 1021, 1023 [2015]). The court expressly stated that it had discretion to grant YO treatment but was denying it based on its individualized evaluation of the seriousness of defendant's criminal conduct. Accordingly, the court properly conducted the determination required by People v Rudolph (21 NY3d 497 [2013]).
Defendant made a valid waiver of his right to appeal (see People v Sanders, 25 NY3d 337, 341 [2015]; People v Lopez, 6 NY3d 248, 256-257 [2006]), which forecloses his remaining claims. Regardless of whether defendant validly waived his right to appeal, we perceive no basis for reducing the sentence or granting youthful offender treatment as a matter of discretion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2016
CLERK